DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of  Species 1, Sub-species B, claims 30-35, 37-41,43-45, 51 in the reply filed on 1/6/2022 is acknowledged.
Claims 36, 42, 46, 47, 49, 50, 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-35, 37-40, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al U.S 20140371855 in view of Birk et al U.S 20100305397 and Okajima U.S 5554139.
Claim 30:  Clement et al disclose a medical device comprising: an artificial contractile structure (see abstract) comprising at least one contractile element 100 adapted to contract a hollow body organ, such that said contractile element is adapted 
Claims 31, 33-34:  Clement et al in view of Birk et al and Okajima teach 
wherein a protruding portion of the inner coiled wire 142, Birk, figures 7-8 protrudes from an extremity of the outer coiled wire and is arranged such that, in an unstressed state, adjacent coils of said protruding portion are not in contact, so as to form an elastic element (see Birk- paragraphs 11, 15, 72); wherein the contractile element further comprises: a flexible strip (Clement, with a flexible band 106) extending in a longitudinal direction; a plurality of transversal reinforcement elements extending from a surface of the flexible strip (Clement, see paragraphs 207-208). , wherein the contractile element further comprises an elastic element arranged so as to tend to loosen the contractile element (see Birk, paragraphs 11, 15, 72).
Claim 32: Clement et al in view of Birk et al and Okajima disclose the invention substantially as claimed but is silent regarding said tensioning device is arranged to cause the contractile element to apply a substantially uniform occlusive pressure of at most 8N/cm”, said pressure varying by at most 15% along the circumference of the contact area between the contractile element and the hollow body organ when the 

Claims 35, 37: Clement et al in view of Birk et al and Okajima teach 
wherein the tensioning device is adapted so as to cause the flexible strip to flex into a U-shaped cross-section upon application of said force, the bottom of said U-shape being arranged to apply said occlusive pressure (Clement-U-shaped band 106, see paragraphs 207-208).

Claims 38-40: Clement et al in view of Birk et al and Okajima teach wherein said inner coiled wire (Birk, figures 7-8, item 142) is stretched between the first anchoring point and the second anchoring point such that, in an unstressed state, said adjacent coils of said inner coiled wire are not in contact, so as to form the said elastic element., wherein the tensioning element is a filament, a wire, a cable or a flat strip (see Clement, fig. 1, item 106)., wherein the tensioning element passes through at least some of the transversal reinforcement elements (Clement, see paragraph 208).
	Claims 43-45: Clement et al in view of Birk et al and Okajima teach wherein the contractile element further comprises a closure for forming the contractile element into a closed loop around a hollow body organ, the closure being situated at a first extremity of the flexible strip (Clement, see paragraphs 99,212, 213)., wherein the closure is arranged so as to form the contractile element into a closed loop having one of a plurality of predetermined circumferences., wherein the closure is arranged to be closed at one of a plurality of predetermined positions a flexible strip ((Clement, see paragraphs 99,212, 213).
Allowable Subject Matter
Claims 41, 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771